 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                                   EASTERN DISTRICT OF CALIFORNIA

10

11   SCOTT K. RICKS,                                  Case No. 1:15-cv-00715-DAD-BAM (PC)
12                      Plaintiff,                    ORDER TO SHOW CAUSE WHY ACTION
                                                      SHOULD NOT BE DISMISSED FOR
13          v.                                        FAILURE TO COMPLY WITH COURT
                                                      ORDER AND FAILURE TO PROSECUTE
14   KAMENA,
                                                      (ECF No. 55)
15                      Defendant.
                                                      FOURTEEN (14) DAY DEADLINE
16

17          Plaintiff Scott K. Ricks (“Plaintiff”) is a former state prisoner proceeding pro se and in

18   forma pauperis in this civil rights action pursuant to 42 U.S.C. § 1983. This action proceeds

19   against Defendant Kamena for failure to protect and deliberate indifference. This matter is set for

20   a telephonic trial confirmation hearing on May 6, 2019, and a jury trial on July 9, 2019.

21          On September 26, 2018, the Court issued a second scheduling order directing Plaintiff to

22   file his pretrial statement and any motion for attendance of incarcerated witnesses on or before

23   April 8, 2019. (ECF No. 55.) This matter was then set for a settlement conference before

24   Magistrate Judge Jennifer L. Thurston on March 4, 2019. (ECF No. 57.) The case did not settle,

25   and therefore the deadlines set in the Court’s second scheduling order remained in effect. (ECF

26   No. 61.) The deadline for Plaintiff’s pretrial statement and motion for attendance of incarcerated

27   witnesses has expired, and Plaintiff has failed to comply with the Court’s scheduling order or to

28   ///
                                                      1
 1   otherwise communicate with the Court.1

 2           Accordingly, Plaintiff is HEREBY ORDERED to show cause by written response why

 3   this action should not be dismissed, with prejudice, for failure to obey the Court’s order and for

 4   failure to prosecute. Plaintiff’s response is due within fourteen (14) days from the date of

 5   service of this order. If Plaintiff fails to file a response, or the response does not demonstrate

 6   good cause, the undersigned will recommend that this matter be dismissed.

 7
     IT IS SO ORDERED.
 8

 9       Dated:      April 18, 2019                                     /s/ Barbara     A. McAuliffe                 _
                                                                  UNITED STATES MAGISTRATE JUDGE
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26   1
      Plaintiff was reminded of his obligation to keep updated on all Court orders, as well as to consider changing his
     mailing address to ensure that he receives all of his mail. (ECF No. 61.) Plaintiff has not updated his mailing
27   address since May 9, 2018. (ECF No. 48.) Plaintiff was also previously warned that, as a former prisoner, the prison
     mailbox rule no longer applies to his filings. (ECF No. 55, p. 3 n.1.) As such, Plaintiff’s filings are complete only
28   when the papers are received by the Clerk of the Court, rather than on the date they are mailed.
                                                              2
